Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 12, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158077                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  In re PAROLE OF RONALD IRWIN.                                                                              Brian K. Zahra
  _________________________________________                                                            Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  MACOMB COUNTY PROSECUTING                                                                            Megan K. Cavanagh,
                                                                                                                        Justices
  ATTORNEY,
           Appellee,
  v                                                                 SC: 158077
                                                                    COA: 342963
                                                                    Macomb CC: 2017-000053-AP
  RONALD IRWIN,
             Appellant,
  _________________________________________
  PAROLE BOARD,
           Intervenor.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 7, 2018 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on
  leave granted, of whether the Parole Board clearly abused its discretion by granting
  parole. We note that a similar issue was presented in In re Parole of Layman (Docket
  No. 157104), which we remanded to the Court of Appeals for consideration as on leave
  granted by order dated April 3, 2018, and which was decided in In re Parole of Layman,
  unpublished per curiam opinion of the Court of Appeals, issued September 20, 2018
  (Docket No. 341112). Further, we note that a similar issue is presented in In re Parole of
  Plunkett (Docket No. 159032), which we remanded to the Court of Appeals for
  consideration as on leave granted by order dated June 12, 2019. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

         VIVIANO, J. did not participate because he presided in the circuit court as the
  sentencing judge in the underlying criminal case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 12, 2019
           t0605
                                                                               Clerk